It is ORDERED that the motion for leave to file a motion for reconsideration as within time (M-1120) is granted; and it is further
ORDERED that the motion for reconsideration of the Court's order denying the petition for certification (M-1121) is denied. The Court notes that, by order dated May 5, 2017, the Court remanded this matter to the sentencing court for reconsideration in light of State v. Zuber, 227 N.J. 422, 152 A.3d 197 (2017). It appearing that the previously ordered remand proceeding has not yet occurred as of this date, the sentencing court should proceed expeditiously to conduct such proceeding. Jurisdiction is not retained.